NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1252-18T1

K.L.,

          Plaintiff-Appellant,

v.

L.L.,

     Defendant-Respondent.
_____________________________

                    Submitted December 3, 2019 – Decided January 23, 2020

                    Before Judges Gilson and Rose.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Burlington County,
                    Docket No. FM-03-0459-16.

                    David Thornton Garnes, attorney for appellant.

                    L.L., respondent pro se.

PER CURIAM

          In this post-divorce-judgment matter, plaintiff, the father, appeals from an

October 5, 2018 order that granted various relief, primarily concerning the
health insurance and expenses of the parties' children. Plaintiff has identified

no facts or law that warrant our intervention. Accordingly, we affirm. 1

      The parties were married in 2000 and divorced in 2015. They have three

children, including a daughter who is a diabetic. Plaintiff has failed to provide

us with a complete record. The limited record reflects that the parties have filed

other post-judgment motions. Some of the orders on those prior motions are

relevant to issues plaintiff seeks to raise, but he did not provide us with those

orders.

      We can discern that in 2018, defendant, the mother, filed a motion to

require plaintiff to (1) reimburse her for his share of medical expenses; (2) drop

the children from his medical insurance so that the children would be covered

by her insurance; and (3) pay for future medical supplies. Plaintiff cross-moved

to (1) modify an April 20, 2018 order; (2) allow him to pay child support directly

rather than through wage garnishment; (3) have the parties share equally the

expense of medical supplies and insulin; and (4) be awarded attorney 's fees.2




1
  To protect privacy interests, we use the parties' initials in the caption and refer
to them as plaintiff and defendant in the opinion.
2
  Plaintiff also moved to deny defendant's motion, but that is not a cross-motion;
rather, it is opposition to defendant's motion.
                                                                             A-1252-18T1
                                         2
      On October 5, 2018, the family court heard arguments on the motion and

cross-motion, explained the reasons for its rulings, and entered an order.

Relevant to this appeal, the court (1) granted defendant's request that she provide

medical insurance coverage for the children and that plaintiff drop the children

from his coverage; (2) ordered plaintiff to reimburse defendant for past and

future medical expenses in the amount of seventy-three percent of those

expenses; (3) denied plaintiff's request to end wage garnishment; (4) denied

plaintiff's request for attorney's fees; and (5) ordered plaintiff to comply with a

prior order entered in a then pending Title 9 matter.

      On appeal, plaintiff contends that the family court erred or abused its

discretion in (1) ordering him to cease medical insurance coverage for the

children; (2) ordering him to reimburse plaintiff for past medical expenses; (3)

ordering him to reimburse plaintiff for future medical expenses in the amount of

seventy-three percent of those expenses; (4) ordering him to continue to pay

child support through wage garnishment; (5) denying his request for attorney's

fees; and (6) ordering him to comply with a prior order entered in the Title 9

matter.

      Having reviewed plaintiff's contentions in light of the record and law, we

find that none of his arguments has sufficient merit to warrant a detailed


                                                                           A-1252-18T1
                                        3
discussion in a written opinion. See R. 2:11-3(e)(1)(E). Thus, we make only

brief comments on the arguments.

         The record establishes that the family court considered the relevant issues

and adequately explained the reasons for each of its rulings. Plaintiff cites to

Caplan v. Caplan, 182 N.J. 250, 265 (2005), arguing that the family court failed

to consider the parties' income when making determinations regarding

reimbursement and child support. The record, however, shows that the family

court considered the parties' respective incomes when making its decisions.

Moreover, plaintiff has pointed to no facts that the court did not consider;

instead, plaintiff simply disagrees with the factual findings made by the family

court.

         In summary, the family court pointed out that (1) in a prior order, it had

allowed plaintiff to continue medical insurance coverage for the children, but he

had failed to pay the medical expenses; (2) the final judgment of divorce and a

prior order provided that the parties were to share medical expenses with

plaintiff paying seventy-three percent and defendant paying twenty-seven

percent; (3) plaintiff failed to show any change of circumstances warranting

modification of those prior orders; (4) plaintiff was in arrears on child support

and, therefore, wage garnishment was appropriate; (5) plaintiff made no


                                                                            A-1252-18T1
                                          4
showing supporting an award of attorney's fees; and (6) plaintiff had not filed a

motion for reconsideration of the order in the Title 9 matter and presented no

facts or law to support his request to disregard that order. We discern no error

or abuse of discretion in any of those rulings.

      Affirmed.




                                                                         A-1252-18T1
                                        5